Citation Nr: 9905432	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart 
condition.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to 
July 1969.  This appeal arises from a November 1995 decision 
of the Boston, Massachusetts Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a heart condition.  


REMAND

The veteran and his representative assert, in essence, that 
the veteran has a heart condition which had its onset during 
active duty.  He claims that he was treated in service for 
high blood pressure in 1955 and 1956 which was later 
discontinued.  He maintains that from 1963 to 1966, he was 
seen on numerous occasions suffering from chest pains, 
shortness of breath and difficulty breathing.  Since that 
time, he has been treated for unstable angina and undergone 
triple bypass surgery.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board of Veterans' Appeals (Board) and the United States 
Court of Veterans Appeals (Court) for determining whether new 
and material evidence had been submitted to warrant reopening 
of a claim for service connection.  Specifically, the Court 
of Appeals held that "new and material evidence" as 
provided in 38 C.F.R. § 3.156(a), as a requirement to reopen 
a finally disallowed claim, had been impermissibly defined in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) as requiring 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  

A review of the record reveals that the RO determined in a 
decision of November 1995 that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a heart condition.  The veteran submitted a notice of 
disagreement (NOD) to the denial in March 1996.  A statement 
of the case (SOC) was issued to the veteran in May 1996.  The 
SOC was provided to the veteran as an explanation of the 
action taken at that point in his appeal. 

The SOC of May 1996 directly cited to the requirement found 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) as a 
definition of new and material evidence and a criteria as to 
why the veteran's claim was not reopened.  The RO also 
appears to have based its decision on the language struck 
down by the Court of Appeals.

Here, the Board must consider whether the veteran's 
procedural rights have been violated by the Board's 
consideration of this case in light of the Court of Appeals' 
decision in Hodge v. West.  As reflected in the SOC, the RO 
considered the law relative to new and material evidence as 
it existed prior to the decision in Hodge.  The veteran was, 
thus, not afforded the right to notice, a hearing and to 
submit evidence relative to the change in law as set forth in 
the recent Court of Appeals' decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board notes that the 
veteran is entitled to have his claim decided by the RO 
solely on the criteria set forth in 38 C.F.R. § 3.156 and is 
also entitled to an opportunity to notice of the Hodge 
decision, an opportunity to provide hearing testimony on his 
claim and to submit evidence relative to the change in the 
law.  This has not been done. 

Based on the foregoing, additional assistance is required.  
Accordingly, this claim is REMANDED to the RO for the 
following:

The RO should reconsider whether the 
veteran has submitted new and material 
evidence sufficient to reopen the claim 
for service connection for a heart 
condition specifically under the 
provisions of 


38 C.F.R. § 3.156.  Consideration of the 
Colvin decision's requirement of "a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome", should not be made.  
The veteran should be given notice of the 
Hodge decision and the invalidity of this 
test set out in the Colvin decision, and 
the opportunity to present hearing 
testimony and evidence relative to the 
change set forth in Hodge.  All evidence 
must be considered.  If the RO finds that 
new and material evidence has been 
submitted and reopens the claim, it 
should then determine whether the claim 
is well grounded.  See Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc) and Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, which sets forth the pertinent 
legal criteria.  The veteran and his 
representative should be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
matter.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

